Citation Nr: 9932141	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  96-24 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
coronary artery disease, status post myocardial infarction 
with hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran retired in December 1971 after more than fifteen 
years of active service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a October 1994 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to an 
evaluation in excess of 30 percent for the veteran's service-
connected heart condition.

The Board notes that in his October 1994 notice of 
disagreement, the veteran expressed his disagreement with the 
RO's combination of his hypertension and heart disease for 
rating purposes and requested separate evaluations for both.  
A review of the record reflects that this issue has not been 
addressed by the RO.  Therefore, the matter is referred to 
the RO for appropriated development.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The weight of the probative and competent evidence shows 
that the veteran's coronary artery disease is manifested by a 
left ventricular dysfunction with an ejection fraction of 50 
percent, a history of repeated anginal attacks, and chronic 
stable exertional chest and back discomfort.  



CONCLUSION OF LAW

A 60 percent evaluation is warranted for coronary artery 
disease, status post myocardial infarction with hypertension.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.104, Diagnostic Code 7005 (1995), 4.101, Diagnostic Code 
7005 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a March 1979 rating decision, the RO, in pertinent part, 
granted entitlement to service connection for hypertension, 
evaluated as 10 percent disabling, effective August 1978.

In a May 1990 rating decision, the RO granted entitlement to 
service connection for coronary artery disease secondary to 
hypertension, evaluated as 30 percent disabling, effective 
from January 1990.  

VA medical records dated in March 1994 reflect the veteran 
was seen in the cardiac catheterization unit and found to 
have multi-vessel coronary artery disease with occlusion of 
the distal circumflex artery and several sequential lesions 
in the right coronary artery.

VA medical records dated in April 1994 reflect admission for 
an angiogram and a subsequent angioplasty and stent 
placement.  The records further reflect the veteran suffered 
at least two myocardial infarctions during his hospital stay.  
An echocardiogram was noted as reflecting no significant 
compromise in inferior wall motion.  A submaximal exercise 
tolerance test revealed no associated chest pain symptoms or 
electrocardiogram changes indicative of ischemia.  

In May 1994, the veteran requested an increased evaluation 
for his service-connected heart condition.

In an August 1994 rating decision, the RO determined that a 
100 percent disability evaluation was warranted for the 
veteran's service connected heart condition for a period of 
six months, effective April 1994.  

Upon VA examination of the heart dated in September 1994, the 
veteran complained of recurrent back pain, frequent episodes 
of palpitations, and increased fatigability.  The examiner 
noted that the veteran's last exercise treadmill test was 
conducted in July 1994 and the veteran exercised for 10 
minutes on a Ramp II protocol to a metabolic equivalent (MET) 
level of 11.7, a heart rate of 141, and a peak systolic blood 
pressure of 184.  No discomfort was noted, but the veteran 
did have some horizontal sinus tachycardia segment depression 
at peak exercise.  The examiner also noted a thallium 
scintigraphy done on the same day showed exercise-induced 
ischemia of the posterolateral apicoinferior and posterior 
inferior walls with probable infarct of the inferior wall.  
It was also noted that an echocardiogram performed in July 
1994 demonstrated inferior and inferoseptal wall motion 
abnormalities with an ejection fraction of 50 percent, plus 
or minus 5.  The examiner also noted there was moderate, 
concentric left ventricular hypertrophy and mild mitral 
regurgitation.  

The examiner noted diagnoses of previous pulmonary embolism 
with an inferior vena caval filter and chronic 
anticoagulation; known multi-vessel coronary artery disease 
with several complicated angioplasties of the left anterior 
descending diagonal and right coronary arteries, the most 
recent complicated by an inferior myocardial infarction; 
recurrent episodes of the veteran's somewhat atypical chest 
discomfort (back discomfort in this case); some evidence of 
recurrent ischemia based on the recent exercise treadmill 
test; frequent palpitations, probably representing premature 
ventricular contractions; and moderate disability secondary 
to coronary artery disease and known previous pulmonary 
embolism.  

A VA medical center discharge summary dated in November 1994 
reflects the veteran was admitted for pressure over the 
sternum area and palpitations.  The summary reflects the 
veteran underwent an exercise tolerance test for 10 minutes 
without chest pain.  

In an October 1994 rating decision, the RO determined that an 
evaluation in excess of 30 percent was not warranted for the 
veteran's heart condition.  The veteran filed a timely notice 
of disagreement to that decision in October 1994.  A 
statement of the case was issued by the RO in January 1995, 
and the veteran filed a substantive appeal in February 1995.

VA outpatient treatment records dated in 1995 reflect the 
veteran was admitted for chest pain in February 1995.  It was 
noted that the veteran was evaluated with an exercise 
treadmill test with thallium and found to have no reversible 
defect.

An echocardiogram report dated in October 1996 reflects an 
estimated left ventricular ejection fraction of 60 percent, 
plus or minus 5.

A VA outpatient treatment record dated in December 1996 
reflects a possible non-Q wave myocardial infarction in 
October 1996, but no chest pain or shortness of breath since 
that time.  

Upon VA examination dated in May 1998, the examiner noted the 
veteran had a long and complicated cardiovascular history.  
It was also noted that since 1996 the veteran had multiple 
episodes of chest pain.  The physician noted that the veteran 
was exercised in the laboratory in July 1997 and he went 9 
minutes to a MET level of an 11 on a ramp-two protocol.  The 
examiner noted that the veteran was a very hard working 
technician in the VA medical center's gastroenterology 
section and he worked diligently for many hours a day without 
complaining or slowing down.  An assessment of known coronary 
artery disease with multiple interventions with an angiogram 
in 1996 showing minimal disease in the left coronary artery 
and the circumflex coronary artery and an occluded right 
coronary artery was noted.  The examiner went on to state 
that it should be noted that all of the veteran's coronary 
arteries had had multiple lesions at various times, and he 
has had at least five angioplasties.  The examiner opined 
that the veteran's current disability was that of chronic 
stable exertional chest and back discomfort, typical for his 
angina, and that he was a New York Heart Association Class I.  

An exercise tolerance test dated in May 1998 revealed the 
veteran exercised for 10 minutes on a ramp 2 protocol to 11.6 
METs.  The examiner noted in an addendum to his report that 
the veteran had no chest pain and the test was negative.

Upon VA examination dated in June 1998, the veteran denied 
dyspnea or paroxysmal nocturnal dyspnea.  It was noted that 
the veteran's medications included a nitroglycerine patch to 
the chest wall daily.  A diagnosis of hypertension well 
controlled with medication was noted.

Pertinent Law and Regulations

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the facts relevant to the 
issues on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

The rating criteria for coronary artery disease were revised 
effective January 12, 1998.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) has held that 
where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the criteria effective prior to January 12, 1998, a 30 
percent evaluation is warranted for arteriosclerotic heart 
disease following typical coronary occlusion or thrombosis, 
or with a history of substantiated anginal attack with 
ordinary manual labor feasible.  A 60 percent evaluation 
contemplates arteriosclerotic heart disease following a 
typical history of acute coronary occlusion or thrombosis, or 
with a history of substantiated repeated anginal attacks with 
more than light manual labor not feasible.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (1995).

A 100 percent evaluation is warranted during and for 6 months 
following an acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.  A 100 percent 
evaluation is also warranted after 6 months with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or with more than sedentary employment 
precluded.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 
(1995).

Under the criteria effective January 12, 1998, a 30 percent 
evaluation is warranted for documented coronary artery 
disease resulting in a workload of greater than 5 METs but 
not greater than 7 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy of dilation on electrocardiogram, echocardiogram, 
or x-ray.  Documented coronary artery disease resulting in 
more than one episode of acute congestive heart failure in 
the past year, or; a workload of greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent warrants a 60 
percent evaluation.  See 38 C.F.R. § 4.104, Diagnostic Code 
7005 (1999).

A 100 percent evaluation contemplates documented coronary 
artery disease resulting in chronic congestive heart failure, 
or; a workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (1999).  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that a 60 percent evaluation is warranted for 
coronary artery disease, status post myocardial infarction 
with hypertension.

The Board is cognizant of the October 1996 echocardiogram 
reflecting an estimated left ventricular ejection fraction of 
60 percent plus or minus 5.  However, with all reasonable 
doubt resolved in favor of the veteran and in light of the 
July 1994 echocardiogram reflecting left ventricular 
dysfunction with an ejection fraction of 50 percent, the 
multiple episodes of chest pain showing a history of repeated 
anginal attacks, the veteran's 5 previous angioplasties, and 
the May 1998 VA examiner's opinion that the veteran's 
disability was one of chronic stable exertional chest and 
back discomfort, the Board concludes that the veteran's 
disability picture more nearly approximates a 60 percent 
evaluation under both the old and new criteria.  

The evidence of record is silent for an acute illness from 
coronary occlusion or thrombosis within the last six months, 
chronic residual findings of congestive heart failure or 
angina on moderate exertion, preclusion of more than 
sedentary employment, chronic congestive heart failure, a 
workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  Thus, an evaluation in excess of 100 percent is not 
warranted at this time.



ORDER

A 60 percent evaluation for coronary artery disease, status 
post myocardial infarction with hypertension is granted, 
subject to controlling regulations affecting the payment of 
monetary awards. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

